 



Exhibit 10.47

STATE AUTO FINANCIAL CORPORATION
518 East Broad Street
Columbus, Ohio 43215

As of November 10, 2004

KeyBank National Association, as Agent (the “Agent”)
127 Public Square
Cleveland, Ohio 44114



     
Re: SAF Funding Corporation (the “Borrower”) — Credit Agreement dated
November 12, 2003 (the “Credit Agreement”); Confirmation of Extension and First
Amendment to Credit Agreement (the “Confirmation”)

Ladies and Gentlemen:

     We and the Borrower are the parties to a Standby Purchase Agreement dated
November 12, 2003 (the “Standby Purchase Agreement”) in connection with the
Credit Agreement.

     We are writing to confirm that we are aware that the Borrower, the Lenders
(as defined in the Credit Agreement) and the Agent have entered into the
Confirmation, pursuant to which, inter alia, the Commitment Termination Date (as
defined in the Credit Agreement) has been extended.

     We have read and understand the Confirmation and are aware that the
effectiveness of the Confirmation is subject to, among other things, our
execution and delivery of this letter of confirmation, and we desire that the
Confirmation become effective.

     In consideration of the foregoing, we also hereby confirm and ratify all of
our obligations, liabilities and agreements under and pursuant to the Standby
Purchase Agreement and confirm that the Confirmation and the extension
contemplated thereby shall not limit, impair or otherwise affect our
obligations, liabilities or agreements under the Standby Purchase Agreement,
which remain unmodified and in full force and effect.

 



--------------------------------------------------------------------------------



 



KeyBank National Association, as Agent
November 10, 2004
Page 2

     We further acknowledge and agree that as of the date hereof, we have no
claim, defense or set-off right to the enforcement of our liabilities and
obligations under the Standby Purchase Agreement.

              STATE AUTO FINANCIAL CORPORATION
 
       

  By   /s/Robert H. Moone

            Name: Robert H. Moone     Title: Chairman of the Board and President

Borrower Joinder

     The undersigned Borrower joins in the foregoing letter as of the date first
above written to confirm its continuing obligations, liabilities or agreements
under and pursuant to Standby Purchase Agreement.

              SAF FUNDING CORPORATION



  By   /s/ Mary K. Young

            Name: Mary K. Young     Title: Vice President

 